DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/2022 has been entered.
The amendment filed 9/1/2022 has been entered.  Claims 3-4, 6, 8, 10, 13, 16, 18, and 20 have been canceled.  Claims 1-2, 5, 7, 9, 11-12, 14-15, 17, 19 and 21 are pending in the application.  Claims 12, 14 and 15 have been withdrawn from consideration.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1-2, 5, 7, 9, 11, 17, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Haskins (USPN 5,861,209) for generally the reasons recited in the prior office action and restated below, wherein the Examiner again notes that Haskins clearly teaches an aspect ratio of about 3:1 to about 15:1, or (as noted by the Applicant) a high length-to-width ratio of the preferred aragonitic precipitated calcium carbonate (PCC) particles of about 3:1 to about 15:1, with a size distribution of the aragonitic PCC in terms of equivalent spherical diameter as discussed in the prior office action and restated below, with reference to Col. 4, lines 3-33 and Col. 7, line 25-Col. 8, line 29, and given that the “shape factor” as defined by the instant disclosure with reference to Webb (USPN 5,576,617) is a ratio of the diameter or major axial (max.) dimension of the particle to the thickness or minor axial (min.) dimension of the particle as clearly evidenced by Webb (Entire document, particularly Abstract, Cols. 2-4, Figs. 1-3), such that one having ordinary skill in the art before the effective filing date of the claimed invention would clearly recognize that the higher value or longer dimension is in the numerator (not the denominator), the Examiner maintains her position that the claimed invention would have been obvious over the teachings of Haskins given that the aspect ratio taught by Haskins of about 3:1 to about 15:1 reads upon the claimed “shape factor ranging from 2 to 20”.
As discussed in detail in the prior office action, Haskins teaches a coating pigment and coating composition for paper coating comprising aragonitic precipitated calcium carbonate particles having an aspect ratio of from about 3:1 to about 15:1 leading to increased levelness and smoothness, and a multimodal particle size distribution, preferably at least bimodal or trimodal, providing coating bulk, compressibility, and smoothness; wherein these combined factors result in improved missing dot performance (Abstract, Col. 5, lines 21-33 and 41-57; Claim 1; reading upon the claimed “shape factor” of amended claim 1 as detailed above).  Haskins teaches that generally, the modality of the particle size distribution of a precipitated calcium carbonate of the invention is such that i) from about 0% to about 25%, preferably from about 5% to about 15%, of the particles have an equivalent spherical diameter of less than about 0.4 µm; ii) from about 40% to about 60%, preferably about 45 to about 55%, of the particles have an equivalent spherical diameter of from about 0.4 µm to about 1.0 µm; iii) from about 15% to about 35%, preferably about 25% to about 35%, of the particles have an equivalent spherical diameter of from about 1 µm to about 3 µm; and iv) from about 0% to about 20%, preferably from about 5% to 10%, of the particles have an equivalent spherical diameter of from about 3 µm to about 10 µm (Col. 7, lines 42-57; Claim 2); with another preferred modality comprising i) from about 15% to about 25% of the particles having an equivalent spherical diameter of less than about 0.4 µm, ii) from about 55% to about 65% of the particles having an equivalent spherical diameter of from about 0.4 µm to about 1 µm, from about 10% to about 20% of the particles having an equivalent spherical diameter of from about 1 µm to about 3 µm, and from about 0% to about 10% of the particles having an equivalent spherical diameter of from about 3 to about 10 µm (Col. 7, lines 57-67).  Haskins discloses data from a Sedigraph of one multimodal sample of aragonitic precipitated calcium carbonate of the invention as shown in Fig. 1, wherein the mass percent of particles within a given size interval is plotted against the equivalent spherical diameter, and shows three substantially distinct peaks centered at about 0.6 µm, about 2 µm, and about 5 µm (i.e. trimodal distribution), with the majority of the particles in the range of about 0.6 µm; or more particularly, about 7.3% of the particles have an equivalent spherical diameter of less than about 0.4 µm, 51.4% of the particles have an equivalent spherical diameter of about 0.4 µm to about 1.0 µm, 21.8% of the particles have an equivalent spherical diameter of about 1 µm to about 3 µm, and 18.5% of the particles have an equivalent spherical diameter of from about 3 µm to about 10 µm (Col. 7, lines 25-42; Fig. 1).
Haskins teaches that the precipitated calcium carbonate has a specific surface area of from about 4 to about 15 m2/g (Col. 4, lines 34-35), and that the overall particle size distribution of the precipitated calcium carbonate particles, as measured with a sedimentation technique, is such that substantially all of the particles have an equivalent spherical diameter of less than about 15 µm, from about 70% to about 95% have an equivalent spherical diameter of less than about 2 µm, from about 50% to about 85% have an equivalent spherical diameter of less than about 1 µm, and less than 35% have an equivalent spherical diameter of less than about 0.4 µm (e.g. overall d50 of less than 1 µm and overall steepness factor of less than about 20); preferably about 75 to 85% of less than about 2 µm and from about 55 to 80% of less than about 1 µm; with another preferred example comprising about 75 to 85 of less than about 1 µm and less than about 25% of less than about 0.4 µm (Col. 4, lines 36-44; Col. 8, lines 1-10; reading upon and/or rendering obvious the claimed overall d50 and steepness factor ranges of instant claims 1, 19 and 21, e.g. with respect to the overall “inorganic particulate material”).  Haskins teaches that the aragonitic precipitated calcium carbonate may be utilized alone as the pigment and/or the precipitated calcium carbonate content of the pigment can range from about 20% to about 100% of the coating formulation (Col. 6, lines 34-40); and that the composition further comprises about 5 to about 10% by weight of a synthetic latex binder, preferably a styrene/butadiene or acrylic binder; and about 2 to about 5% of starch co-binder (Col. 5, lines 2-5; Col. 6, lines 49-52; Claims 11-13).  Haskins also teaches that papers coated with the precipitated calcium carbonate pigment of the invention not only provide improved missing dot performance, but also provide the ability to control coating structure pore size by choice of particle size for optimum printing performance, and increased porosity (Col. 6, lines 26-30).
Hence, with regard to the claimed invention, Haskins teaches a composition comprising an inorganic particulate material, wherein the inorganic particulate material comprises a first inorganic particulate material component having an equivalent spherical diameter of from about 1 µm to about 3 µm, reading upon and/or rendering obvious the claimed d50 of 1.7 µm to 2.3 µm of the claimed first inorganic particulate material; a second inorganic particulate material component having an equivalent spherical diameter of from about 0.4 µm to about 1.0 µm, reading upon and/or rendering obvious the claimed d50 of 0.8 µm to about 1.2 µm of the claimed second inorganic particulate material; and a third inorganic particulate material component having an equivalent spherical diameter of less than 0.4 µm, reading upon and/or rendering obvious the claimed d50 of 0.1 µm to about 0.5 µm of the claimed third inorganic particulate material; wherein based upon the overall particle size distribution of the precipitated calcium carbonate as noted above, the inorganic particulate material in the composition has a steepness factor reading upon and/or overlapping the claimed range of less than or equal to 25, and a shape factor as instantly claimed, and hence rendering the claimed ranges as recited in instant claim 1 obvious to one skilled in the art; with examples comprising the multimodal calcium carbonate pigment mixed with about 5 to about 10% by weight of a styrene/butadiene latex binder, and although Haskins does not specifically teach that the inorganic particulate material has a CPVC point measured with the styrene/butadiene latex of less than 29 pph binder as recited in instant claim 1, given the binder content(s) disclosed by Haskins falling within the claimed less than 29 pph binder and the resulting properties of the coating, Haskins provides a clear teaching and/or suggestion that the multimodal precipitated calcium carbonate pigment is capable of use in a composition having a CPVC point within the claimed range.  Hence, the invention as recited in instant claims 1, 19 and 21 would have been obvious over the teachings of Haskins given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With regard to instant claim 2, given that Haskins teaches that about 50% of the precipitated calcium carbonate may have an equivalent spherical diameter of less than about 1 µm, as noted above, which is less than the claimed mean pore size range recited in instant claim 2, the invention as recited in instant claim 2 would have been obvious over the teachings of Haskins given that an inorganic particulate material cannot have a mean pore size greater than its mean particle size.
With regard to instant claims 5 and 7, given the particle size distribution ranges disclosed by Haskins as discussed in detail above as well as the working examples, particularly the example shown in Fig. 1, Haskins provides a clear teaching and/or suggestion of steepness factors for the different modal components of the precipitated calcium carbonate that fall within and/or overlap the claimed steepness factor range and thus, in the absence of any clear showing of criticality and/or unexpected results, the invention as recited in instant claims 5 and 7 would have been obvious over the teachings of Haskins given that a prima facie case of obviousness exists where the claimed ranges fall within and/or overlap with ranges disclosed by the prior art.
With regard to instant claim 9, given that Haskins teaches that the multimodal precipitated calcium carbonate particles have an aspect ratio of from about 3:1 to about 15:1 as noted above, and preferably about 4:1 to about 7:1 as utilized in the examples (Claims 1 and 5; Examples), Haskins provides a clear teaching and/or suggestions that each modality of the multimodal precipitated calcium carbonate particles has an aspect ratio within the above range(s), thereby reading upon and/or suggesting the claimed shape factor of equal to or less than 20 as recited in instant claim 9.  Hence, the invention as recite in instant claim 9 would have been obvious over the teachings of Haskins.
With regard to instant claim 11, as noted above, Haskins teaches that the multimodal precipitated calcium carbonate comprises about 40% to about 60%, preferably about 45 to about 55%, of particles having an equivalent spherical diameter of from about 0.4 µm to about 1.0 µm which may read upon and/or suggest the claimed second inorganic particulate material and content of about 10 to about 50wt%; and from about 15% to about 35%, preferably about 25% to about 35%, of the particles have an equivalent spherical diameter of from about 1 µm to about 3 µm, with about 0% to about 20% having an equivalent spherical diameter of about 3 µm to about 10 µm providing a combined 15-55% reading upon the claimed first inorganic particulate material content and reading upon and/or rendering obvious the claimed first inorganic particulate component d50 given the above ranges and percentages; and hence, in the absence of any clear showing of criticality and/or unexpected results, the claimed invention as recited in instant claim 11 would have been obvious over the teachings of Haskins.
With regard to instant claim 17, the Examiner notes that the claimed “coating pore volume” is a property of a coating formed from the claimed composition of instant claim 17 (e.g. of instant claim 1) and given that instant claim 17 is directed to the composition and not the resulting coating, the above “coating pore volume” limitation constitutes intended end use of the claimed composition, and if a prior art composition is capable of the same intended end use, then the prior art reference reads upon the claimed invention.  Thus, it is again noted that Haskins teaches that the multimodal pigment particle size distribution provides coating bulk, compressibility, and smoothness, and that papers coated with the multimodal pigment composition provide not only improved missing dot performance, but also the ability to control coating structure pore size by choice of particle size, and increased porosity; and given that Haskins discloses a multimodal particle size distribution reading upon and/or rendering obvious the claimed multimodal particle size distribution as recited in instant claim 1 as discussed in detail above, the Examiner takes the position that the pigment composition taught by Haskins is capable of the same “coating pore volume” and/or it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to reasonably expect the pigment composition taught by Haskins to provide a “coating pore volume” as recited in instant claim 17, or alternatively, obvious to utilize routine experimentation to control coating structure pore size and pore volume for a particular end use.  Hence, in the absence of any clear showing of criticality and/or unexpected results, the claimed invention as broadly recited in instant claim 17 would have been obvious over the teachings of Haskins.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Haskins (USPN 5,861,209), as applied above to claims 1-2, 5, 7, 9, 11, 17, 19 and 21, and in further view of Gane (US2013/0251921), for generally the same reasons as recited in the prior office action and restated below.  
The teachings of Haskins are discussed in detail above, and although the Examiner takes the position that the claimed “coating pore volume” constitutes intended end use of the pigment composition and would have been obvious over the invention taught by Haskins for the reasons discussed in detail above, it is further noted that Gane teaches a mineral composition for paper coatings wherein the mineral particles, preferably calcium carbonate such as precipitated calcium carbonate particles (Paragraph 0057), when in a densely compacted bed form, have a volume defined median pore diameter from 0.01 to 0.04 µm and an intruded total specific void (pore) volume of 0.1-0.3 cm3/g, which allows the passage of ink solvent into the base paper while retaining the ink molecules on the surface (Entire document, particularly Abstract, Paragraphs 0001-0002 and 0057).  Gane teaches that the mineral particles may comprise a mixture of a mineral particle fine fraction and a mineral particle coarse fraction, wherein the mineral particle fine fraction may be a blend of different mineral particle fine fractions, and does not limit the particle sizes of the mineral particle fractions, noting that while “prior art has focused almost solely on particle sizes, the inventors…have found that mean pore diameter of the mineral composition is of outmost [sic] importance for optimal [ink/dye] adsorption” (Paragraphs 0032 and 0072-0081).  Hence, given that Haskins teaches that papers coated with the precipitated calcium carbonate pigment of the invention not only provide improved missing dot performance, but also provide the ability to control coating structure pore size by choice of particle size for optimum printing performance, and increased porosity as noted above, and that to obtain an acceptable rotogravure print, paper with the proper ink adsorption properties and good smoothness is required (Col. 2, lines 4-6), it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to provide the multimodal precipitated calcium carbonate pigment taught by Haskins, when in a densely compacted bed form or coating, with a void/pore volume of 0.1-0.3 cm3/g as disclosed by Gane for improved coating properties, e.g. ink/dye adsorption, reading upon the claimed “coating pore volume of equal to or less than 0.4 cm3g-1” of instant claim 17, thereby rendering the claimed invention as recited in instant claim 17 obvious over the combined teachings of Haskins in view of Gane, given that it is prima facie obviousness to combine prior art reference teachings to arrive at the claimed invention where there is some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference.
Response to Arguments
Applicant's arguments filed 9/1/2022 have been fully considered but they are not persuasive with respect to the teachings of Haskins, taken alone or in view of Gane, given that the Applicant has incorrectly inversed the aspect ratio values taught by Haskins, equating the length and width of Haskins to thickness and diameter, respectively, of the claimed shape factor,  and then improperly compared the resulting inversed values of less than one to the claimed “shape factor” ranging from 2 to 20 (see page 7 of the response, particularly the footnote).  However, as discussed in detail above, the aspect ratio as taught by Haskins as well as the claimed shape factor as defined by the instant disclosure with reference to Webb has a lowest value of one or unity, and given that the diameter of the shape factor corresponds to the major axial (max.) dimension and the thickness corresponds to the minor axial (min.) dimension, the length-to-width ratios of Haskins would fall within the claimed range of 2 to 20 with the length being the major axial dimension or diameter, and the width being the minor axial dimension or thickness (not diameter), with respect to the claimed shape factor (see also, for example, Giuste, US2020/0354894, Paragraph 0024; or Fugitt, US2009/0236062, Paragraph 0030; or Paynter, US2017/0369329, Paragraphs 0083-0088 and 0167; or Fugitt, WO2004/114014A1, Pages 5-6; or Golley, US2003/0094120, Paragraph 0013; or Gantenbein, Determining the size distribution-defined aspect ratio of rod-like particles, Entire document, particularly Section 1.1, cited on IDS filed 9/1/2022).  Hence, Applicant’s arguments are not persuasive and the Examiner maintains her position that the claimed invention would have been obvious over the teachings of Haskins, taken alone or in view of Gane, as discussed in detail above.
Any rejection from the prior office action not restated above has been withdrawn by the Examiner in light of Applicant’s claim amendments and arguments filed 9/1/2022.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        December 3, 2022